Name: Commission Regulation (EC) NoÃ 1155/2005 of 18 July 2005 amending and correcting Regulation (EC) NoÃ 1419/2004 on the continuation of the application of the Multi-annual Financing Agreements and the Annual Financing Agreements concluded between the European Commission, representing the European Community, on the one hand and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia on the other, and providing for certain derogations from the Multi-annual Financing Agreements and from Council Regulation (EC) NoÃ 1266/1999 and Regulation (EC) NoÃ 2222/2000
 Type: Regulation
 Subject Matter: EU finance;  regions and regional policy;  European Union law;  agricultural policy;  European construction
 Date Published: nan

 19.7.2005 EN Official Journal of the European Union L 187/14 COMMISSION REGULATION (EC) No 1155/2005 of 18 July 2005 amending and correcting Regulation (EC) No 1419/2004 on the continuation of the application of the Multi-annual Financing Agreements and the Annual Financing Agreements concluded between the European Commission, representing the European Community, on the one hand and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia on the other, and providing for certain derogations from the Multi-annual Financing Agreements and from Council Regulation (EC) No 1266/1999 and Regulation (EC) No 2222/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession, and in particular Article 41 thereof, Whereas: (1) Article 7(8) of Section A of the Annex to the Multi-annual Financing Agreements (MAFAs) referred to Commission Regulation (EC) No 1419/2004 (1) should, with regard to the procedures to be applied for the payment of the final balance of the programme, be made consistent with the final de-commitment date provided for in Article 3 of the Annual Financing Agreements (AFAs). For that purpose, the deadline for the submission to the Commission of the certified statement of expenditure referred to in that provision has to be amended and the procedures concerning the conformity clearance decision provided for in Article 12 of Section A of the Annex to the MAFAs should be clarified. (2) An error needs to be rectified as regards the title of Article 4 of Regulation (EC) No 1419/2004. (3) It is therefore necessary to amend and correct Regulation (EC) No 1419/2004 accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development and of the Committee of the European Agriculture Guarantee and Guidance Fund, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Article 3 of Regulation (EC) No 1419/2004 Article 3 of Regulation (EC) No 1419/2004 is replaced by the following: Article 3 Amendment of the MAFAs 1. Article 7(8) of Section A of the Annex to the MAFAs is replaced by the following: The final balance of the programme shall be paid: (a) if the National Authorising Officer submits to the Commission within the deadline for payment laid down in the final Annual Financing Agreement, a certified statement of expenditure actually paid in accordance with Article 9 of this Section; (b) if the final report on implementation has been submitted to and approved by the Commission; (c) when the Decision referred to in Article 11 of this section has been adopted. The payment shall not prejudice the adoption of a subsequent decision pursuant Article 12 of this section.  2. The following subparagraph is added to Article 10(3) of section A of the Annex to the MAFAs: However, interest not accounted for by projects assisted under the programme of the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia, respectively, shall be paid to the Commission in euro.  Article 2 Amendment to the title of the Article 4 of Regulation (EC) No 1419/2004 The title of Article 4 of Regulation (EC) No 1419/2004 is corrected as follows: Article 4 Replacement of the amounts provided for in Article 2 of AFA 2003. Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 258, 5.8.2004, p. 11.